Citation Nr: 0932924	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-37 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

2.  Entitlement to a rating in excess of 40 percent for a 
bilateral hearing loss disability.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board does not possess the authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver from the appellant of his or her right to 
have this new evidence initially considered by the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  

A review of the claims folder reveals that the last statement 
of the case pertaining to an increased rating for hearing 
loss was issued in October 2004, and the last statement of 
the case pertaining to service connection for a low back 
disorder and TDIU was issued in January 2008.  

Since that time, additional evidence pertinent to the issues 
on appeal has been associated with the claims folder.  Such 
evidence includes VA treatment records dated as recently as 
January 2009, as well as Social Security Administration (SSA) 
records which found that the Veteran was disabled due, in 
part, to degenerative disc disease.  

Neither the Veteran nor his representative has waived his 
right to have this new evidence initially adjudicated by the 
originating agency.  To the contrary, in correspondence 
received in July 2009, the Veteran expressly requested that 
his case be remanded to the RO for review of the additional 
evidence.  

Although the RO issued a February 2009 memorandum determining 
that the evidence received since the last statements of the 
case was not pertinent to the issues on appeal, the Board 
finds that the evidence relates directly to the issues on 
appeal.  As such, a supplemental statement of the case should 
be issued with respect to all three claims.

Accordingly, the case is REMANDED for the following action:

The RO should review all the evidence 
added to the file since the last 
statements of the case were issued and 
readjudicate the Veteran's claims.  If any 
claim is not granted, the RO must issue a 
supplemental statement of the case.  
Thereafter, the Veteran and his 
representative should be afforded a 
reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

